DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 17/028,857, filed on 09/22/2020. In response to the Election/Restriction requirement of 06/02/2022, Applicant,
on 06/29/2022, elected Species II, claims 1, 3-7, 9, 11-13, 15-22, 24-28, 30, 32-34, and 36-42, for examination. Claims 1-42 are pending in this application, of which claims 1, 3-7, 9, 11-13, 15-22, 24-28, 30, 32-34, and 36-42 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

 
3.	Applicant's election without traverse of the restriction dated 06/02/2022 in the reply filed on 06/29/2022 is acknowledged.
 
4.	In response to the restriction requirement, dated 06/02/2022, Applicant elected Species II, claims 1, 3-7, 9, 11-13, 15-22, 24-28, 30, 32-34, and 36-42. Claims 2, 8, 10, 14, 23, 29, 31 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant’s election of Species II in the reply filed on 06/29 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement

5.	The information disclosure statement (IDS) filed on 04/30/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority

6.	Application 17/028,857, filed 09/22/2020 Claims Priority from Provisional Application 62/905,003, filed 09/24/2019.

Claim Objections

7.	Claims 5, 18, 22, 26, 28, and 39 are objected to because of the following informalities: typographical/grammatical errors. 

Claim 5 recites “wherein the computerized mathematical model quantifies and assigns a frustration level scores for different key frustrations…” Claim 5 should recite “wherein the computerized mathematical model quantifies and assigns a frustration level score for different key frustrations.” Appropriate correction is required. 

Claim 18 recites “utilizing a binominal logistic regression analysis for translate one or more individual-level Vulnerability Score…” Claim 18 should recite “utilizing a binominal logistic regression analysis for translating one or more individual-level Vulnerability Score...” Appropriate correction is required. 
Claim 22 recites “An automated computerized method comprising: (1) receiving and processing by a computer processor, executing computer instructions, a data comprising a plurality of frustrations from individuals related to a company…” Claim 22 should recite “An automated computerized method comprising: (1) receiving and processing by a computer processor, executing computer instructions, data comprising a plurality of frustrations from individuals related to a company…” Appropriate correction is required.

Claim 26 recites “assigning a frustration level scores…” Claim 26 should recite “assigning a frustration level score.” Appropriate correction is required. 

Claim 28 recites “wherein the receiving data comprises receiving a plurality of frustrations from individuals comprises an industry benchmarking data, a qualitative research data, a direct customer data, a social media compiled data, a media or news coverage pertaining…” Claim 28 should recite “wherein the receiving data comprises receiving a plurality of frustrations from individuals comprising an industry benchmarking data, a qualitative research data, a direct customer data, a social media compiled data, a media or news coverage pertaining…” Appropriate correction is required.

Claim 39 recites “The method of claim 22, further comprising utilizing a binominal logistic regression analysis for translate one or more individual-level Vulnerability Score…” Claim 39 should recite “The method of claim 22, further comprising utilizing a binominal logistic regression analysis for translating one or more individual-level Vulnerability Score…” Appropriate correction is required.



Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1, 3-7, 9, 11-13, 15-22, 24-28, 30, 32-34, and 36-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

10.	Claims 1 and 22 recite the limitation “the key frustrations”. The phrase “the key frustrations” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. Furthermore, the term “key” is a relative term that renders the claim scope indefinite because there is no basis/standard for determining its scope, thus rendering the claim scope unascertainable. Appropriate correction is required.

11.	Claims 1 and 22 recite the limitation “the segments of individuals”. The phrase “the segments of individuals” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

12.	Claim 1 recites the limitation “the predicted attrition”. The phrase “the predicted attrition” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 
13.	Claims 2 and 3 recite the limitation “the frustration data”. The phrase “the frustration data” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

14.	Claim 4 recites the limitations “the computerized and automated model”, “the computer software”, and “the individual”. The phrases “the computerized and automated model”, “the computer software”, and “the individual” lack antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

15.	Claim 5 recites the limitations “the key frustrations” and “the mathematical model”. The phrases “the key frustrations” and “the mathematical model” lack antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

16.	Claim 6 recites the limitation “the frustration level scores”. The phrase “the frustration level scores” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

17.	Claims 9 and 30 recite the limitations “the modeling”, “the companies”, “the said plurality of competing companies” and “the business risk”. The phrases “the modeling”, “the companies”, “the said plurality of competing companies” and “the business risk” lack antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

18.	Claim 11 recites the limitation “the processor”. The phrase “the processor” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

19.	Claims 12 and 25 recite the limitation “the computer software”. The phrase “the computer software” lacks antecedent basis and therefore renders the claim indefinite. Appropriate correction is required. 

20.	Claims 13 and 34 recite the limitations “the key consumer frustrations”, “the strength”, “the consumer”, “the out-of-category expectation setting”, “the identity of the primary relationship owner,” and “the primary company”. The phrases “the key consumer frustrations”, “the strength”, “the consumer”, “the out-of-category expectation setting”, “the identity of the primary relationship owner,” and “the primary company” lack antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

21.	Claims 15 and 36 recite the limitations “the modeling”, “the key frustrations” and “the received frustration data”. The phrases “the modeling”, “the key frustrations” and “the received frustration data” lack antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

22.	Claims 16  and 37 recite the limitations “the frustration factors” and “the evaluated frustration factors”. The phrases “the frustration factors” and “the evaluated frustration factors lack antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

23.	Claims 17 and 38 recite the limitation “the frustration factors”. The phrase “the frustration factors” lacks antecedent basis and therefore renders the claim indefinite. Appropriate correction is required. 

24.	Claims 18 and 39 recite the limitation “that individual”. The phrase “that individual” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

25.	Claim 19 recites the limitations “the individual probability of attrition” and “the determined individual Vulnerability Scores.” The phrases “the individual probability of attrition” and “the determined individual Vulnerability Scores” lack antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

26.	Claim 20 recites the limitation “the determined Vulnerability Scores.” The phrase “the determined Vulnerability Scores” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

27.	Claims 21 and 42 recite the limitation “the value shift from one or more competing companies.” The phrase “the value shift from one or more competing companies” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

28.	Claim 22 recites the limitation “the calculated probable attrition”. The phrase “the calculated probable attrition” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

29.	Claim 24 recites the limitation “the frustrations of company customers”. The phrase “the frustrations of company customers” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

30.	Claim 25 recites the limitation “the individual”. The phrase “the individual” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 
31.	Claim 26 recites the limitations “the key frustration” and “the mathematical model”. The phrases “the key frustration” and “the mathematical model” lack antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required.

32.	Claim 27 recites the limitation “the average frustration”. The phrase “the average frustration” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required.

33.	Claim 41 recites the limitation “the determined Vulnerability Scores.” The phrase “the determined Vulnerability Scores” lacks antecedent basis and therefore renders  the claim indefinite. Appropriate correction is required. 

All claims dependent from above rejected claims are also rejected due to dependency.

Claim Rejections - 35 USC § 101

34.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35.	Claims 1, 3-7, 9, 11-13, 15-22, 24-28, 30, 32-34, and 36-42 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.

36.	Claims 1, 3-7, 9, 11-13, 15-22, 24-28, 30, 32-34, and 36-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1, 3-7, 9, 11-13, 15-21), and method (claims 22, 24-28, 30, 32-34, and 36-42) are directed to at least one potentially eligible category of subject matter (i.e., machine, and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1, 3-7, 9, 11-13, 15-22, 24-28, 30, 32-34, and 36-42 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for collecting customer feedback data from regarding a plurality of frustrations related to a company, which encompasses activity for managing personal behavior or relationships or interactions, as well as commercial interactions (e.g., advertising, marketing or sales activities or behaviors). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
(1) receiving and processing a data comprising a plurality of frustrations from individuals related to the company (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about a plurality of frustrations from individuals related to the company);
(2) automatically identifying the key frustrations from the received data (This step is organizing human activity for similar reasons as provided for step (1) above);
(3) automatically combining and evaluating the key frustrations based on a computerized mathematical model (This step is organizing human activity for similar reasons as provided for step (1) above);
(4) determining company level vulnerability based on segmentation of individual frustrations of the individuals related to the company (This step describes commercial activity such as sales/marketing activities or business relations because the data received encompasses business relation data obtained from the individuals); and 
(5) calculating a business value at risk, caused by a probability of attrition for the segments of individuals, wherein the calculated business value at risk is utilized by a company management to quantify monetary losses caused by the predicted attrition among the individuals related to the company (This step recites mathematical concepts, relationships, formulas or equations, or calculations).
Considered together, these steps set forth an abstract idea of managing personal behavior/relationships/interactions via rules or instructions that simply manage customer feedback, thus falling under the “Certain methods of organizing human activity” grouping set forth in the 2019 PEG, and also set forth an abstract idea of calculating a business value at risk, which falls under the realm of “Mathematical Concepts.”
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mathematical Concepts” abstract idea grouping described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements are: at least one processor executing a plurality of computer instructions stored in memory, and a computerized mathematical model (claim 1), and a computer processor, executing computer instructions, and a computerized mathematical model (claim 22). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). Even if the “receiving” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). 
 In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are: at least one processor executing a plurality of computer instructions stored in memory, and a computerized mathematical model (claim 1), and a computer processor, executing computer instructions, and a computerized mathematical model (claim 22). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0112]: e.g., “Computer-executable instructions comprise, for example, instructions and data which cause a general purpose computer...”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.). 
With respect to the “receiving” step, it is noted that receiving data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 3-7, 9, 11-13, 15-21, 24-28, 30, 32-34, and 36-42  recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 3-7, 9, 11-13, 15-21 recite “wherein the individuals related to the company are company customers and the frustration data pertains to the frustrations of the company customers related to the company services or products”, “utilizes, quantifies, models and evaluates a plurality of factors comprising:(a) a frequency of at least one frustration; (b) a uniqueness of at least one frustration; (c) a determination whether at least one frustration is shared by the individual with others; (d) a determination of an impact of at least one frustration on a relationship with the company or company product; and (e) a determination how much the at least one frustration prompts switching from the company, company product or company service”, “quantifies and assigns a frustration level scores for different key frustrations, evaluates the key frustrations as part of the mathematical model, and calculates an average frustration score for the company”, “wherein the frustration level scores and the average frustration score are assigned values in a range from 1 to 10”, “wherein the received data comprising a plurality of frustrations from individuals comprises an industry benchmarking data, a qualitative research data, a direct customer data, a social media compiled data, a media or news coverage pertaining to the company or individuals, and a data about individuals who have recently switched from the company to another company or switched to another company's products or services”, “wherein the modeling further takes into account at least one value creation factor for a plurality of different competing companies, which comprises processing:(1) deals and financial benefits information of competing companies; (2) data about competing companies with strong customer service; (3) data about product upgrades for different products; (4) information about ease of access to company support; (5) evaluations about knowledge of a company support staff, (6) timeliness of requests and services provided to customers; (7) data about convenience of services for customers; and (8) information about ethical conduct and honesty of the companies and management; wherein the modeling also evaluates and computationally assesses which companies of the said plurality of competing companies benefit most from the business risk of others”, “access, review and automatically assess a plurality of public social media posts and media coverage posts on the Internet about one or more competing companies or competing products”, “assigns a positive or negative sentiment value to each of the plurality of public social media posts and media coverage posts”, “wherein the automatic identification of the key consumer frustrations from the received data comprises evaluating: (1) the strength of the company's current relationship with the consumers; (2) the consumer engagement with industry; (3) the consumer satisfaction with the company; (4) the out-of-category expectation setting, including evaluation of an income-based category engagement levels with other products, and which organizations define an industry's role; and (5) the identity of the primary relationship owner, including identification of the primary company or product manufacturer of the consumer product”, “wherein the modeling and evaluation of the key frustrations from the received frustration data comprises automatically assigning a Vulnerability Score for each individual frustration, for individual customers or employees, for one or more company and for an overall industry”, “wherein the Vulnerability Score is a weighted average of the frustration factors, with specific weights assigned to the evaluated frustration factors”, “wherein a sum of all weights for the frustration factors adds up to 10, “ “utilizing a binominal logistic regression analysis for translate one or more individual-level Vulnerability Score into a probability of attrition for that individual with respect to company employment, or use of company products or services”, “wherein the individual probability of attrition results for a plurality of individual is segmented into groups, based on the determined individual Vulnerability Scores”, “wherein the determined Vulnerability Scores for different groups is used to determine a Business Value at Risk for the company, including a calculation of revenue or value shift from the company or overall industry”, “wherein the determined Business Value at Risk is used for implementing a set of remedial measures by the company in order to prevent the company value erosion or to capture the value shift from one or more competing companies”, however these limitations cover organizing human activity since they flow directly from the customer feedback involving human interaction, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Furthermore, claims 5 and 16-21 recite abstract ideas that fall into the “Mathematical Concepts” such as mathematical relationships, formulas and calculations. The dependent claims recite additional elements of: the computerized and automated model, and the computer software (claim 4), the computerized mathematical model (claim 5), at least one additional computer processor that executes a computer program stored in computer memory (claim 11), the computer software (claims 12, 25). However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

37.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

38.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

39.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

40.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

41.	Claims 1, 3-4, 7, 11-13, 15, 22, 24-25, 28, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., Pub. No.: US 2016/0253688 A1, [hereinafter Nielsen], in view of Chen et al., Patent No.: US 10,635,987 B1, [hereinafter Chen].

	 As per claim 1, Nielsen teaches an automated computerized system for evaluating attrition risk for a company (paragraph 0257) comprising: at least one processor executing a plurality of computer instructions stored in memory, causing the processor (paragraph 0257) to perform: 

	(1) receiving and processing a data comprising a plurality of frustrations from individuals related to the company (paragraph 0198, discussing that the input of the system is a collection of whatever information the company has from their customers; paragraph 0257, discussing a non-transitory, tangible computer-readable medium storing instructions adapted to be executed by a computer processor to perform a method for generating a customer churn prediction, for an entity in need of such prediction, said method comprising the steps of: extracting and receiving, by a churn prediction program executing on the computer processor, a variety of social media inputs; pre-processing the social media inputs to identify relevant social media posts, data trends and social network structures (pre-processed data); extracting and engineering features of the pre-processed data, such features comprising at least one of assessed social media postings,…, assessed trend predisposition of customers to the entity based upon their prior churns, assessed one or more communities of customers to the entity and predisposition of the customers to the entity to churn based upon churn risk of the one or more communities; paragraph 0274);

	(2) automatically identifying the key frustrations from the received data (paragraph 0020, discussing that  a computerized system for locating the social profiles for customers, collecting their SMP (social media profile), analyzing the information, and delivering the results to businesses so they can proactively make efforts to retain their customers before they decide to cancel their products; paragraphs 0095-0099, discussing that examples of how the method in the present invention uses real time and historical SMPs to help the businesses retain at risk customers, include 1. A telecommunications customer tweets that they think their “internet subscription” is expensive compared to others. Even though the customer didn't specifically mention the company, the solution detects the concern and notifies the company who proactively offers to reduce the customer's internet fees. 2. An insurance customer asks his/her peers via FACEBOOK posts if they have experienced the same excessive wait time when trying to contact the company's customer service desk. The insurance company calls the customer back to directly solicit the customer's feedback and apologizes for long waits during the customer's recent calls. 3. A cable customer writes a blog post complaining that their premium cable package doesn't include important hockey games. The cable company proactively offers the customer a discount that includes additional channels which include the important hockey games. 4. A wireless phone customer sends several pictures of their data usage with angry comments about being charged for extra data usage. The wireless company sends an email to the customer notifying them that they have doubled their limits for being a loyal customer; paragraph 0270, discussing that the social predictor engine extracts patterns that are used for predicting the churn probability of customers, from different sources of social data. The integrated data is provided to the social predictor engine by the social aggregator. This data is raw and is preprocessed to be used by the other components in the higher levels of the data pipeline); 

	(3) automatically combining and evaluating the key frustrations based on a model (paragraph 0257, discussing aggregating feature vectors into a database and creating churn model in the processor (churn model of aggregated features); determining, by the churn prediction program executing on the computer processor, predicted churn behavior of any one customer to the entity based upon, the comparison of at least one feature vector of the any one customer to the churn model of aggregated features; paragraph 0270, discussing that the social predictor engine extracts patterns that are used for predicting the churn probability of customers, from different sources of social data...The integrated data is provided to the social predictor engine by the social aggregator; paragraph 0290, discussing that the sentiment of “related people” is assessed for aggregation; paragraph 0296, discussing analyzing and aggregating posts on a variety of social media platforms pages of a competitor or a target company (to the business or entity) to find evidence and frequencies of churn; paragraph 0095);
	
	(4) determining company level vulnerability based on segmentation of individual frustrations of the individuals related to the company (paragraphs 0022-0025, discussing that the system is able to accurately and proactively identify the churn risk of an individual customer or community of customers. As a result, this method provides the following benefits: Companies can proactively identify customers that are at a high risk of churning and hence implement an early retention strategy that will be more effective and less costly than waiting for them to cancel… Companies can examine the impact of social communities and influence to improve their retention strategies. For example, a company could shift the sentiment of a customer that is a high influencer in their community; paragraph 0040, discussing predicting and delivery of churn signals for customers that are at risk of terminating their subscription and/or service to the customer retention units at the provider company, wherein the churn predictions are generated by analysis of full social media profiles of customers); and 

	(5) calculating a business value at risk, caused by a probability of attrition for the segments of individuals, wherein the calculated business value at risk is utilized by a company management to quantify monetary losses caused by the predicted attrition among the individuals related to the company (paragraph 0004, discussing that service providers are investing heavily in churn solutions in order to retain their more profitable existing customers; paragraph 0013, discussing that the method and system of the present invention have substantial benefits for service and subscription-based businesses, which lose substantial revenue each year due to customer churn. To mitigate these losses, companies have implemented customer retention programs; paragraph 0045, discussing extracting and receiving, by a churn prediction program executing on the computer processor, a variety of social media inputs; pre-processing the social media inputs to identify relevant social media posts, data trends and social network structures; extracting and engineering features of the pre-processed data, such features comprising at least one of i) assessed social media postings,…, iv) assessed trend predisposition of customers to the entity based upon their prior churns, v) assessed one or more communities of customers to the entity and predisposition of the customers to the entity to churn based upon churn risk of the one or more communities; paragraph 0094, discussing that SMPs (social media profiles) can be leveraged to determine whether a particular customer is at risk of cancelling their service/subscription. This information can then be delivered to the businesses that are at risk. Note that it makes a considerable difference to know about this risk upfront, even before the customer knows they might churn, than to wait until they contact the company and ask to terminate their contract; paragraph 0108, discussing predicting communities of customers with certain churn behaviors. To accomplish this, clusters of patrons are created. Individual customers are then compared to these clusters and the individual's churn probability can be inferred from the community that they belong to; paragraphs 0020, 0022-0025, 0309).

	While Nielsen teaches a model, it does not explicitly teach that the model is a computerized mathematical model. However, Chen in the analogous art of attrition prediction systems teaches this concept. Chen teaches:

	a computerized mathematical model (col. 2, lines 7-14, discussing that the collected or determined data may be further analyzed to determine a likelihood of user attrition, i.e. a likelihood that the user will discontinue service with the service provider; col. 8, lines 50-67, discussing that the analysis module may analyze user data to predict a likelihood of attrition by the user, i.e. the risk of the user discontinuing receiving one or more services from the service provider…; col. 13, lines 11-32, discussing that the analysis module of the server may receive user profile data associated with the user, user interaction data, price sensitivity data, and/or general and/or specific sentiment data. From the received data, the analysis module may determine a prediction of the likelihood of user attrition over a relevant period; col. 10, lines 37-48, discussing that the analysis module may apply statistical techniques to fit the data derived from the social media posts to the one or more statistical models, including various regression or projection algorithms. The analysis module may further determine one or more aspects of user sentiment. In some embodiments, such analysis may give a score to one or more aspects of user sentiment, such as a ranking along a scale. In further embodiments, the one or more aspects may be used to determine a single score or category for the general user sentiment index; col. 8, lines 20-22; col. 11, lines 20-32).

Nielsen is directed to a system and method of analyzing social media to predict the churn propensity of community of customers. Chen is directed to an attrition prediction method and system. Therefore they are deemed to be analogous as they both are directed towards attrition prediction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nielsen with Chen because the references are analogous art because they are both directed to solutions for predicting attrition, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying Nielsen to include Chen’s feature for including a computerized mathematical model, in the manner claimed, would serve the motivation of facilitating more efficient sorting and handling of user posts relevant to the service provider (Chen at col. 16, lines 13-16), or in the pursuit of allowing companies to accurately and cost effectively predict customers that are at risk of leaving their services; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	 As per claim 3, the Nielsen-Chen combination teaches the system of claim 1. Nielsen further teaches wherein the individuals related to the company are company customers and the frustration data pertains to the frustrations of the company customers related to the company services or products (paragraph 0007, discussing that the purpose of the invention is therefore to help service providers attack churn in a much more predictive and proactive manner, which in turn will generate a financial return for the service provider through higher retention rates, lower loyalty incentive costs, and a superior customer experience; paragraph 0009, discussing methods, systems and computer program products for reducing churn and/or improving retention of customers of a service or a subscription; paragraph 0019, discussing a method for the early prediction of communities of customers who are likely to cancel their subscriptions or services; paragraph 0094, discussing that human subjects use these social platforms to express their frustration, excitement, and opinions. And their statements with regards to the services they are subscribed to are no exception; paragraph 0188, discussing that a telecommunications account may be registered under a father's name, but his live at home daughter may vocally share their family's frustrations about the telecommunications company [i.e., frustration data pertains to the frustrations of the company customers related to the company services or product]).

	 As per claim 4, the Nielsen-Chen combination teaches the system of claim 1. Nielsen further teaches wherein the computerized and automated model, created and evaluated by the computer software, utilizes, quantifies, models and evaluates a plurality of factors comprising: (c) a determination whether at least one frustration is shared by the individual with others; (d) a determination of an impact of at least one frustration on a relationship with the company or company product; and (e) a determination how much the at least one frustration prompts switching from the company, company product or company service (paragraph 0016, discussing that determining a customer's social community is a critical part of churn prediction as a customer's network can greatly impact their predisposition to switch; paragraph 0025, discussing that companies can examine the impact of social communities and influence to improve their retention strategies; paragraphs 0032-0033, discussing comparing customer and his social media profile to clusters of customers, based upon similar social media profiles (“cohorts”); and calculating predicted churn behavior of the customer, based upon known churn behavior of cohorts; paragraphs 0108, 0270).

	Nielsen does not explicitly teach (a) a frequency of at least one frustration; (b) a uniqueness of at least one frustration. However, Chen in the analogous art of attrition prediction systems teaches these concepts (col. 11, lines 43-59, discussing that in addition to the social media data and user sentiments, the analysis module may further base predictions of user attrition upon information regarding user interaction with a web site or application associated with the service provider. For example, a sharp increase in user activity of a portion of the service provider's web site relating to complaints may indicate that the user is unsatisfied with the current service level or value offered by the service provider…Such indications of user purpose may include or may be combined with indications of user interaction levels, such as frequency or duration of interaction of the user with the web site or application on one or more occasions during a measurement period; col. 16, lines 36-41, discussing that if the post is determined to require attention, a response module of the server may be executed to determine an appropriate response. The appropriate response may be determined based upon the priority level…In addition to the type determined for the post, the response module may determine the subject matter of the post in order to determine the appropriate response).

Nielsen is directed to a system and method of analyzing social media to predict the churn propensity of community of customers. Chen is directed to an attrition prediction method and system. Therefore they are deemed to be analogous as they both are directed towards attrition prediction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nielsen with Chen because the references are analogous art because they are both directed to solutions for  predicting attrition, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying Nielsen to include Chen’s feature for including a frequency of at least one frustration and a uniqueness of at least one frustration, in the manner claimed, would serve the motivation of facilitating more efficient sorting and handling of user posts relevant to the service provider (Chen at col. 16, lines 13-16), or in the pursuit of allowing companies to accurately and cost effectively predict customers that are at risk of leaving their services; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	 As per claim 7, the Nielsen-Chen combination teaches the system of claim 1. Nielsen further teaches wherein the received data comprising a plurality of frustrations from individuals comprises an industry benchmarking data, a direct customer data, a social media compiled data, a media or news coverage pertaining to the company or individuals, and a data about individuals who have recently switched from the company to another company or switched to another company's products or services (paragraph 0024, discussing that companies can modify their retention offers based on the customer's overall propensity to change providers. For example, a loyal customer that rarely switches providers can be offered a smaller retention package; paragraph 0028, discussing receiving a plurality of social media inputs associated with the customer; paragraph 0032, discussing comparing customer and his social media profile to clusters of customers, based upon similar social media profiles; paragraph 0045, discussing extracting and receiving a variety of social media inputs [i.e., a social media compiled data];…; extracting and engineering features of the pre-processed data, such features comprising at least one of assessed engagement with the entity and competitors of said entity [i.e., data about individuals who have recently switched from the company to another company]; paragraph 0130, discussing news about a competitor in the past week: Neutral news announcement score inferred from social contents about the rival company by a specific customer).

	Although not explicitly taught by Nielsen, Chen in the analogous art of attrition prediction systems teaches a qualitative research data (col. 1, line 67 & col. 2, lines 1-8, discussing that additional data associated with the user may be collected in some embodiments, such as information regarding user location, age, service history (generally or with the service provider), or current service contracts or policies with the service provider (e.g., contract duration, service terms, quality metrics, insurance premiums, discounts, renewal options, etc.). The collected or determined data may be further analyzed to determine a likelihood of user attrition; col. 2, lines 23-40, discussing that relevant social media posts by one or more users may be identified and analyzed using a model of sentiments in social media posts. Based upon such analysis, priority levels may be determined for each of the social media posts. Such priority levels may indicate both the quality of the sentiment expressed (such as positive, negative, neutral, etc.) and the urgency of the sentiment expressed).

Nielsen is directed to a system and method of analyzing social media to predict the churn propensity of community of customers. Chen is directed to an attrition prediction method and system. Therefore they are deemed to be analogous as they both are directed towards attrition prediction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nielsen with Chen because the references are analogous art because they are both directed to solutions for predicting attrition, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying Nielsen to include Chen’s feature for including qualitative research data, in the manner claimed, would serve the motivation of facilitating more efficient sorting and handling of user posts relevant to the service provider (Chen at col. 16, lines 13-16), or in the pursuit of allowing companies to accurately and cost effectively predict customers that are at risk of leaving their services; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	 As per claim 11, the Nielsen-Chen combination teaches the system of claim 1. Nielsen further teaches further including at least one additional computer processor that executes a computer program stored in computer memory, which cause the processor to access, review and automatically assess a plurality of public social media posts and media coverage posts on the Internet about one or more competing companies or competing products (paragraph 0045, discussing pre-processing the social media inputs to identify relevant social media posts, data trends and social network structures (pre-processed data); extracting and engineering features of the pre-processed data, such features comprising assessed engagement with the entity and competitors of said entity; paragraph 0127, discussing engaging in questions score inferred from questions posed on competitor company's social media platforms by a specific customer; paragraph 0277).

	 As per claim 12, the Nielsen-Chen combination teaches the system of claim 11. Nielsen further teaches wherein the computer software assigns a positive or negative sentiment value to each of the plurality of public social media posts and media coverage posts (paragraph 0114, discussing a negative sentiment score inferred from social contents of a specific customer that are directed at the current company; paragraph 0118, discussing a positive sentiment score inferred from social contents of a specific customer that are directed at the current company; paragraph 0130, discussing neutral news announcement score inferred from social contents about the rival company by a specific customer. This is a score that is calculated from the social media contents (e.g. Tweets, FACEBOOK posts, GOOGLE+ posts, etc.) in the past week; paragraph 0312).

	Examiner notes that Chen, in addition to Nielsen as cited above, also teaches: wherein the computer software assigns a positive or negative sentiment value to each of the plurality of public social media posts and media coverage posts (col. 2, lines 23-40, discussing that relevant social media posts by one or more users may be identified and analyzed using a model of sentiments in social media posts. Based upon such analysis, priority levels may be determined for each of the social media posts. Such priority levels may indicate both the quality of the sentiment expressed (such as positive, negative, neutral, etc.)…; col., 10 lines 64-67 & col. 11, lines 1-4, discussing that the same posts regarding the service provider may generate a specific sentiment index indicating a positive sentiment for the service provider for a user who is generally sparing in positive comments but may generate a specific sentiment index indicating a negative sentiment for the service provider for a user who is generally effusive in social media comments.).

	As per claim 13, the Nielsen-Chen combination teaches the system of claim 3. Nielsen further teaches wherein the automatic identification of the key consumer frustrations from the received data comprises evaluating: (1) the strength of the company's current relationship with the consumers; (2) the consumer engagement with industry; (3) the consumer satisfaction with the company; (4) the out-of-category expectation setting, including evaluation of an income-based category engagement levels with other products, and which organizations define an industry's role; and (5) the identity of the primary relationship owner, including identification of the primary company or product manufacturer of the consumer product (paragraph 0003, discussing staffing “save teams” and offering loyalty incentives such as price reductions, plan upgrades, and free devices in order to maintain existing customers; paragraph 0017, discussing capturing non-explicit customer churn signals such as engagement with competitors, general service dissatisfaction, and community influence; paragraph 0021, discussing a method for finding individuals with low degrees of loyalty to their service providers; paragraphs 0024-0025, discussing that companies can modify their retention offers based on the customer's overall propensity to change providers. For example, a loyal customer that rarely switches providers can be offered a smaller retention package. Companies can examine the impact of social communities and influence to improve their retention strategies. For example, a company could shift the sentiment of a customer that is a high influencer in their community; paragraph 0084, discussing that consumers typically purchase products or subscribe to services from businesses who they perceive to be offering the best products or services at the lowest price. And while consumers are often loyal to providers and brands they are familiar with, they will surely shift allegiance if they believe they can obtain better products or services or a better price somewhere else; paragraph 0101, discussing that determining how loyal each customer generally is to services and subscriptions; paragraph 0030).

	As per claim 15, the Nielsen-Chen combination teaches the system of claim 1. Nielsen, further teaches wherein the modeling and evaluation of the key frustrations from the received frustration data comprises automatically assigning a Vulnerability Score for each individual frustration, for individual customers or employees, for one or more company and for an overall industry (paragraph 0114, discussing a negative sentiment score inferred from social contents of a specific customer that are directed at the current company; paragraph 0118, discussing a positive sentiment score inferred from social contents of a specific customer that are directed at the current company).

	Examiner notes that Chen, in addition to Nielsen as cited above, also teaches wherein the modeling and evaluation of the key frustrations from the received frustration data comprises automatically assigning a Vulnerability Score for each individual frustration, for individual customers or employees, for one or more company and for an overall industry (col. 10, lines 20-48, discussing analyzing the collected social media data to determine a general sentiment index associated with the user. This may include searching collected posts for keywords, phrases, syntax, or other content indicated by the relevant model as having a correlation with user sentiment…The analysis module may then assess the social media data to determine one or more metrics of the user's general sentiment for the general sentiment index. This may include applying one or more machine algorithms to determine latent data associated with user sentiments from the collected data…The analysis module may apply statistical techniques to fit the data derived from the social media posts to the one or more statistical models, including various regression or projection algorithms. The analysis module may further determine one or more aspects of user sentiment (e.g., satisfied, dissatisfied, upbeat, cynical, effusive, demanding, taciturn, etc.). In some embodiments, such analysis may give a score to one or more aspects of user sentiment, such as a ranking along a scale. In further embodiments, the one or more aspects may be used to determine a single score or category for the general user sentiment index).

	Claim 22 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 1, as discussed above. Further, as per claim 22 Nielsen teaches an automated computerized method (paragraph 0009, discussing methods, systems and computer program products for reducing churn and/or improving retention of customers of a service or a subscription).

	Claim 24 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 3, as discussed above. 
	Claim 25 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 4, as discussed above. 
	Claim 28 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 7, as discussed above. 
	Claim 32 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 11, as discussed above. 
	Claim 33 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 12, as discussed above. 
	Claim 34 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 13, as discussed above. 
	Claim 36 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 15, as discussed above. 

41.	Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Chen, in further view of Banister et al., Pub. No.: US 2004/0260778 A1, [hereinafter Banister].

	As per claim 5, the Nielsen-Chen combination teaches the system of claim 1. Nielsen further teaches wherein the computerized mathematical model quantifies and assigns a frustration level scores for different key frustrations, evaluates the key frustrations as part of the mathematical model (paragraph 0114, discussing a negative sentiment score inferred from social contents of a specific customer that are directed at the current company; paragraph 0131, discussing a neutral news announcement score inferred from social contents about the rival company by a specific customer; paragraph 0133, discussing a service cancellation score inferred from the number of service/subscription cancellation announcements by a specific customer).

	The Nielsen-Chen combination does not explicitly teach calculates an average frustration score for the company. However, Banister in the analogous art of complaint analysis systems teaches this concept. Banister teaches:

	calculates an average frustration score for the company (paragraph 0183, discussing that  the estimated number of complaints could be scaled according to a length of the time window. For example, if the time window is 3 days, then one complaint rate might be applied to the first 24 hours, a second different rate to the second 24 hours, and a third different rate to the third 24 hours, and these three rates may be blended to arrive at an average complaint rate that is multiplied by the message volume to result in a final estimate of complaint volume).

The Nielsen-Chen combination describes features related to predicting customer attrition.   Banister is directed to a system for determining complaint rates. Therefore they are deemed to be analogous as they both are directed towards managing customer complaints. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Nielsen-Chen combination with Banister because the references are analogous art because they are both directed to solutions for managing customer complaints, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying the Nielsen-Chen combination to include Banister’s feature for calculating an average frustration score for the company, in the manner claimed, would serve the motivation of increasing customer satisfaction (Banister at paragraph 0184); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 26 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 5, as discussed above.

41.	Claims 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Chen, in view of Banister, in further view of Bluementhal, Pub. No.: US 2014/0136305 A1, [hereinafter Bluementhal].

	 As per claim 6, the Nielsen-Chen-Banister combination teaches the system of claim 5. Although not explicitly taught by the Nielsen-Chen-Banister combination, Bluementhal in the analogous art of customer review analysis systems teaches wherein the frustration level scores and the average frustration score are assigned values in a range from 1 to 10 (paragraph 0005, discussing that providing for the review of a product or service that enables collecting and proactively following up on customer responses with respect to a transaction involving the purchase of products and/or services sold by such entities; paragraph 0075, discussing that profiling of a user can include a point system based on the grading of review data by the particular entity being reviewed. As participating entities value accurate and detailed feedback regarding both good and poor aspects of the user's transaction experience, the more users are encouraged to participate, the more valuable the information obtained. Certain kinds of review data is easily quantified and automated, such as frequency of review data entry with entrees made in a digitized format (e.g. quality graded on a 1-10 scale). Other review data, such as a detailed summary in words that requires review by a business representative who must access and read the word description of a transaction contained in the review data. Review data requiring such review is referred to herein as a manual grading operation; paragraphs 0049, 0076).

The Nielsen-Chen-Banister combination describes features related to predicting customer attrition. Bluementhal is directed to customer analysis systems. Therefore they are deemed to be analogous as they both are directed towards customer analysis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Nielsen-Chen-Banister combination with Bluementhal because the references are analogous art because they are both directed to solutions for customer analysis, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying the Nielsen-Chen-Banister combination to include Bluementhal’s feature for assigning values in a range from 1 to 10, in the manner claimed, would serve the motivation of helping businesses improve their products and services through an enhanced system of customer reviews (Bluementhal at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 27 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 6, as discussed above. 

41.	Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Chen, in view of Barry et al., Pub. No.: US 2006/0136323 A1, [hereinafter Barry], in further view of Herz, Patent No.: US 10,475,100 B1, [hereinafter Herz].

	 As per claim 9, the Nielsen-Chen combination teaches the system of claim 3. Nielsen further teaches wherein the modeling further takes into account at least one value creation factor for a plurality of different competing companies, which comprises processing: (1) deals and financial benefits information of competing companies; (2) data about competing companies with strong customer service; (3) data about product upgrades for different products; (4) information about ease of access to company support; (5) evaluations about knowledge of a company support staff, (6) timeliness of requests and services provided to customers; (7) data about convenience of services for customers; and (8) information about ethical conduct and honesty of the companies and management; wherein the modeling also evaluates and computationally assesses which companies of the said plurality of competing companies benefit most from the business risk of others (paragraph 0045, discussing  extracting and receiving, by a churn prediction program executing on the computer processor, a variety of social media inputs; pre-processing the social media inputs to identify relevant social media posts, data trends and social network structures; extracting and engineering features of the pre-processed data, such features comprising assessed engagement with the entity and competitors of said entity; paragraph 0100, discussing that processing SMPs (social media profiles) of customers in real time and generates churn notifications if the customers are engaged in conversations with their competitors. This engagement can be a signal of their intention to explore the opportunity of switching service/subscription providers. While a single posting to a competitor does not necessarily indicate the customer will churn, the cumulative engagement with rival companies can significantly strengthen the signal and more definitively indicate an upcoming switch; paragraph 0104, discussing that an insurance company's customer posts “Do you offer special promotions for your most long term loyal customers?” on a rival company FACEBOOK account. This, in combination with the customer's SMP, triggers a churn notification and delivers it to the current insurance company. The current insurance company realizes that this customer might switch because she/he believes that long term customers should be eligible for extra discounts; paragraph 0296); wherein the modeling also evaluates and computationally assesses which companies of the said plurality of competing companies benefit most from the business risk of others (paragraph 0100, discussing that the cumulative engagement with rival companies can significantly strengthen the signal and more definitively indicate an upcoming switch; paragraph 0193, discussing that as part of the churn analysis, a step in the process of the invention detects a wide variety of social signals including but not limited to: customers explicitly or implicitly mentioning a company's or competitor's brand or service and interacting with a company or competitor by following their social media account and/or favoriting/retweeting their content).

	The Nielsen-Chen combination does not explicitly teach processing: (3) data about product upgrades for different products; (4) information about ease of access to company support; (5) evaluations about knowledge of a company support staff, (6) timeliness of requests and services provided to customers; and (7) data about convenience of services for customers. However, Barry in the analogous art of competitor analysis teaches this concept (paragraph 0006, discussing that the other considerations the customer must consider in making a purchase decision may be 1uality, vendor reliability, delivery, warranty, post-purchase support, contract terms, etc.; paragraph 0010, discussing that a customer receives a number of competitive bids, each with a fundamentally different pricing structure; paragraph 0012, discussing that vendors compete on the scores achieved (rather than simply upon their price), and attempt to improve their proposal over several rounds in ways that will improve their score relative to the competitors).

The Nielsen-Chen combination describes features related to predicting customer attrition. Barry is directed to business analysis systems. Therefore they are deemed to be analogous as they both are directed towards attrition prediction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Nielsen-Chen combination with Barry because the references are analogous art because they are both directed to solutions for business analysis, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying the Nielsen-Chen combination to include Barry’s feature for including processing: data about product upgrades for different products; information about ease of access to company support; evaluations about knowledge of a company support staff, timeliness of requests and services provided to customers; and data about convenience of services for customers, in the manner claimed, would serve the motivation of facilitating straightforward comparison (Barry at paragraph 0012); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	The Nielsen-Chen-Barry combination does not explicitly teach (8) information about ethical conduct and honesty of the companies and management. However, Herz in the analogous art of competitor analysis teaches this concept (col. 30, lines 40-48, discussing that the proposed solution involves a means for reports to be submitted by employees of the company or associates of corporate members, even employees of competitors which pertain to any of the social conscience factors or other stated (or unstated) criteria which are pertinent to ethical, legal, regulatory, social or customer or business best practices as well as political or particularly where there is a known lack of transparency to public disclosure; col. 32, lines 35-65; col. 36, lines 1-14).

The Nielsen-Chen-Barry combination describes features related to predicting customer attrition. Herz is directed to a review analysis system. Therefore they are deemed to be analogous as they both are directed towards attrition prediction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Nielsen-Chen-Barry combination with Herz because the references are analogous art because they are both directed to solutions for predicting attrition, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying the Nielsen-Chen-Barry combination to include Herz’s feature for including information about ethical conduct and honesty of the companies and management, in the manner claimed, would serve the motivation of providing effective product, company, and service ranking (Herz at col. 6, lines 25-27); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 30 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 9, as discussed above. 

41.	Claims 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Chen, in further view of Szilagyi et al., Pub. No.: US 2016/0065419 A1, [hereinafter Szilagyi].

	As per claim 16, the Nielsen-Chen combination teaches the system of claim 4, but it does not explicitly teach wherein the Vulnerability Score is a weighted average of the frustration factors, with specific weights assigned to the evaluated frustration factors. However, Szilagyi in the analogous art of customer analysis systems teaches this concept. Szilagyi teaches:

	wherein the Vulnerability Score is a weighted average of the frustration factors, with specific weights assigned to the evaluated frustration factors (paragraph 0103, discussing that most current methods existing for user experience evaluation produce an overall score or index (e.g., mean opinion score), which is based on the combination and aggregation of several input parameters, usually by individually evaluating certain QoS measurements on a uniform scale (e.g., from 1 to 5) and calculating their weighted average as the overall score).

The Nielsen-Chen combination describes features related to predicting customer attrition.   Szilagyi is directed to a method and apparatus for generating insight into the customer experience of web based applications. Therefore they are deemed to be analogous as they both are directed towards customer analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Nielsen-Chen combination with Szilagyi because the references are analogous art because they are both directed to solutions for customer analysis, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying the Nielsen-Chen combination to include  Szilagyi’s feature for including a weighted average of the frustration factors, with specific weights assigned to the evaluated frustration factors, in the manner claimed, would serve the motivation of enabling reliable assessment of the user experience (Szilagyi at paragraph 0036); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 37 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 16, as discussed above. 

41.	Claims 17 and 38 rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Chen, in view of Szilagyi, in further view of Bhattacherjee et al., Pub. No.: US 2019/0213658 A1, [hereinafter Bhattacherjee].

	 As per claim 17, the Nielsen-Chen-Szilagyi combination teaches the system of claim 16. Although not explicitly taught by the Nielsen-Chen-Szilagyi combination, Bhattacherjee in the analogous art of business analysis systems teaches wherein a sum of all weights for the frustration factors adds up to 10 (paragraph  0026, discussing that the reverse bidding server may calculate a confidence score that the consumer is going to purchase the product. The confidence score may be calculated based on various factors, such as a fraud score from the device fraud server, a geolocation, number of previous transaction disputes by the consumer, consumer buying patterns, number of consumer returns, number of offers accepted by the consumer, etc. Each factor may receive a score, for example from 0-100. The scores may be combined in a weighted average to achieve an overall confidence score. In various embodiments, the confidence score may range from 1-10, or from 0-100, or any other suitable range. A higher number may indicate a greater likelihood that the consumer is going to make a non-fraudulent purchase of the product).

The Nielsen-Chen-Szilagyi combination describes features related to predicting customer attrition. Bhattacherjee is directed to a customer and business analysis system. Therefore they are deemed to be analogous as they both are directed towards business analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Nielsen-Chen-Szilagyi combination with Bhattacherjee because the references are analogous art because they are both directed to solutions for business analysis, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying the Nielsen-Chen-Szilagyi combination to include Bhattacherjee’s feature for including a sum of all weights for the frustration factors adding up to 10, in the manner claimed, would serve the motivation of enhancing customer profiles over time, as well as be utilized to create a variety of reports and trends that will be provided to customers and merchants as appropriate (Bhattacherjee at paragraph 0013); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It is further noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05.

	Claim 38 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 17, as discussed above. 

41.	Claims 18-21 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Chen, in further view of Kulkarni et al., Pub. No.: US 2017/0270546 A1, [hereinafter Kulkarni].

	 As per claim 18, the Nielsen-Chen combination teaches the system of claim 1. Although not explicitly taught by Nielsen, Chen in the analogous art of attrition prediction systems teaches utilizing a regression analysis for translate one or more individual-level Vulnerability Score into a probability of attrition for that individual with respect to company employment, or use of company products or services (col. 2, lines 7-14, discussing that the collected or determined data may be further analyzed to determine a likelihood of user attrition, i.e. a likelihood that the user will discontinue service with the service provider; col. 8, lines 50-67, discussing that the analysis module may analyze user data to predict a likelihood of attrition by the user, i.e. the risk of the user discontinuing receiving one or more services from the service provider. Such attrition may take the form of cancelling future recurring orders, declining to renew a service, not requesting services in the future, or cancelling an insurance policy. To determine a user likelihood of attrition, the analysis module may analyze data from social media posts and/or web site usage to determine indications of user sentiment; col. 13, lines 11-32, discussing that the analysis module of the server may receive user profile data associated with the user, user interaction data, price sensitivity data, and/or general and/or specific sentiment data. From the received data, the analysis module may determine a prediction of the likelihood of user attrition over a relevant period; col. 10, lines 37-48, discussing that the analysis module may apply statistical techniques to fit the data derived from the social media posts to the one or more statistical models, including various regression or projection algorithms. The analysis module may further determine one or more aspects of user sentiment (e.g., satisfied, dissatisfied, upbeat, cynical, effusive, demanding, taciturn, etc.). In some embodiments, such analysis may give a score to one or more aspects of user sentiment, such as a ranking along a scale. In further embodiments, the one or more aspects may be used to determine a single score or category for the general user sentiment index).

Nielsen is directed to a system and method of analyzing social media to predict the churn propensity of community of customers. Chen is directed to an attrition prediction method and system. Therefore they are deemed to be analogous as they both are directed towards attrition prediction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nielsen with Chen because the references are analogous art because they are both directed to solutions for predicting attrition, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying Nielsen to include Chen’s feature for utilizing a regression analysis for translate one or more individual-level Vulnerability Score into a probability of attrition for that individual with respect to company employment, or use of company products or services, in the manner claimed, would serve the motivation of facilitating more efficient sorting and handling of user posts relevant to the service provider (Chen at col. 16, lines 13-16), or in the pursuit of allowing companies to accurately and cost effectively predict customers that are at risk of leaving their services; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	While the Nielsen-Chen combination teaches regression analysis, the Nielsen-Chen combination does not explicitly teach that the regression analysis is a binominal logistic regression analysis. However, Kulkarni in the analogous art of service churn modeling teaches this concept (paragraph 0050, discussing that in the Customer Relationship Management (CRM) system, functionality is created to reflect the churn actions for high churn probability customers, when a service request is opened for that customer; paragraph 0051, discussing an overall process for creating a service churn model; paragraph 0080, discussing that 147 variables were further considered for binomial logistic regression; paragraph 0107, discussing comparing the accuracy of the fit of logistic regression models)

The Nielsen-Chen combination describes features related to predicting customer attrition. Kulkarni is directed to service churn modeling. Therefore they are deemed to be analogous as they both are directed towards attrition prediction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Nielsen-Chen combination with Kulkarni because the references are analogous art because they are both directed to solutions for predicting attrition, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying the Nielsen-Chen combination to include Kulkarni’s feature for including a binominal logistic regression analysis, in the manner claimed, would serve the motivation of enhancing the after-sale's experience of customers by identifying the service aspects they value, by using analytics (Kulkarni at paragraph 0156); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	 As per claim 19, the Nielsen-Chen-Kulkarni combination teaches the system of claim 18. Although not explicitly taught by Nielsen, Chen in the analogous art of attrition prediction systems teaches wherein the individual probability of attrition results for a plurality of individual is segmented into groups, based on the determined individual Vulnerability Scores (col. 2, lines 7-14, discussing that the collected or determined data may be further analyzed to determine a likelihood of user attrition, i.e. a likelihood that the user will discontinue service with the service provider; col. 8, lines 50-67, discussing that the analysis module may analyze user data to predict a likelihood of attrition by the user, i.e. the risk of the user discontinuing receiving one or more services from the service provider…To determine a user likelihood of attrition, the analysis module may analyze data from social media posts and/or web site usage to determine indications of user sentiment; col. 9, lines 31-58, discussing that posts may be identified as being directed to or mentioning a competitor of the service provider, and some or all of these identified posts may likewise be analyzed to determine whether the associated users have high likelihoods of attrition from the service provider or competitor service provider, in a manner analogous to that described further below. Other similar searching or filtering methods may be used to determine social media posts to analyze; col. 13, lines 11-32, discussing that the analysis module of the server may receive user profile data associated with the user, user interaction data, price sensitivity data, and/or general and/or specific sentiment data. From the received data, the analysis module may determine a prediction of the likelihood of user attrition over a relevant period; col. 13, lines 11-32, discussing that the analysis module may determine a prediction of the likelihood of user attrition over a relevant period. If the predicted likelihood of user attrition is determined to be above an action threshold, the server may execute a response module to determine an action to take regarding the user and implement the action. If the predicted likelihood of user attrition is determined not to be above the action threshold, the user may be judged not to be a significant attrition risk).

Nielsen is directed to a system and method of analyzing social media to predict the churn propensity of community of customers. Chen is directed to an attrition prediction method and system. Therefore they are deemed to be analogous as they both are directed towards attrition prediction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nielsen with Chen because the references are analogous art because they are both directed to solutions for predicting attrition, which falls within applicant’s field of endeavor (analysis of various risks of customers leaving a particular service provider), and because modifying Nielsen to include Chen’s feature for including wherein the individual probability of attrition results for a plurality of individual is segmented into groups, based on the determined individual Vulnerability Scores, in the manner claimed, would serve the motivation of facilitating more efficient sorting and handling of user posts relevant to the service provider (Chen at col. 16, lines 13-16), or in the pursuit of allowing companies to accurately and cost effectively predict customers that are at risk of leaving their services; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	 As per claim 20, the Nielsen-Chen-Kulkarni combination teaches the system of claim 18. Nielsen further teaches wherein the determined Vulnerability Scores for different groups is used to determine a Business Value at Risk for the company, including a calculation of revenue or value shift from the company or overall industry (paragraph 0013, discussing that the method and system of the present invention have substantial benefits for service and subscription-based businesses, which lose substantial revenue each year due to customer churn; paragraph 0023, discussing that companies can proactively identify customers that are at a high risk of churning and hence implement an early retention strategy that will be more effective and less costly than waiting for them to cancel; paragraph 0040, discussing a computer-implementable method for predicting and delivery of churn signals for customers that are at risk of terminating their subscription and/or service to the customer retention units at the provider company, wherein the churn predictions are generated by analysis of full social media profiles of customers; paragraph 0084, discussing that established ongoing relationships with existing customers can be a significant source of revenue for many businesses, while losing customers to competitors can significantly cut into a company's revenue. Managing this phenomenon, taking active steps to prevent customer “churn” is a high priority for many businesses; paragraph 0114, discussing a negative sentiment score inferred from social contents of a specific customer that are directed at the current company; paragraph 0118, discussing a positive sentiment score inferred from social contents of a specific customer that are directed at the current company; paragraphs 0088, 0100).

	 As per claim 21, the Nielsen-Chen-Kulkarni combination teaches the system of claim 20. Nielsen further teaches wherein the determined Business Value at Risk is used for implementing a set of remedial measures by the company in order to prevent the company value erosion or to capture the value shift from one or more competing companies (paragraph 0013, discussing that the system has substantial benefits for service and subscription-based businesses, which lose substantial revenue each year due to customer churn; paragraph 0020, discussing a computerized system for locating the social profiles for customers, collecting their SMP, analyzing the information, and delivering the results to businesses so they can proactively make efforts to retain their customers before they decide to cancel their products; paragraphs 0022-0024, discussing that the system is able to accurately and proactively identify the churn risk of an individual customer or community of customers. As a result, this method provides the following benefits: Companies can proactively identify customers that are at a high risk of churning and hence implement an early retention strategy that will be more effective and less costly than waiting for them to cancel. Companies can modify their retention offers based on the customer's overall propensity to change providers; paragraph 0040, discussing a computer-implementable method for predicting and delivery of churn signals for customers that are at risk of terminating their subscription and/or service to the customer retention units at the provider company, wherein the churn predictions are generated by analysis of full social media profiles of customers).
	
	Examiner notes that Chen, in addition to Nielsen as cited above, also teaches wherein the determined Business Value at Risk is used for implementing a set of remedial measures by the company in order to prevent the company value erosion or to capture the value shift from one or more competing companies (col. 1, lines 36-38, discussing that tools for determining customer sentiments are also needed by to enable service providers to reduce attrition and retain customers; col. 2, lines 7-14, discussing that the collected or determined data may be further analyzed to determine a likelihood of user attrition, i.e. a likelihood that the user will discontinue service with the service provider; col. 13, lines 33-47, discussing that users may be identified as being a potential target for retention efforts). 

	Claim 39 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 18, as discussed above. 
	Claim 40 recites substantially similar limitations that stand rejected via the art citations and
rationale applied to claim 19, as discussed above. 
	Claim 41 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 20, as discussed above. 
	Claim 42 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 21, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Pereg et al., Pub. No.: US 2012/0053990 A1 – describes predicting a churn probability for a received interaction by applying a statistical customer churn model.
B.	Kumar et al., Patent No.: US 10,503,788 B1 – describes estimating the potential revenue loss that may be associated with a potential customer churn.
C.	Anderson et al., Pub. No.: US 2013/0185245 A1 – describes social network analysis for churn prediction.
D.	Kursar et al., Pub. No.: US 2014/0095484 A1 – describes a customer complaint database including information about customer complaints.
E.	Ellis, Pub. No.: US 2019/0130414 A1 – describes an online software platform allowing a user to file a complaint through a mobile device.
F.	Velusamy Sivasamy, Pub. No.: US 2020/0126041 A1 – describes a complaints management system.
G.	Hennig‐Thurau, Thorsten, and Alexander Klee. "The impact of customer satisfaction and relationship quality on customer retention: A critical reassessment and model development." Psychology & marketing 14.8 (1997): 737-764 – describes a critical examination of the customer satisfaction–retention relationship.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683